NUMBER 13-21-00245-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


STEVEN VELA,                                                              Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

      A trial court revoked appellant Steven Vela’s term of community supervision,

adjudicated him guilty of burglary of a habitation with intent to commit family violence

assault, and sentenced him to ten years’ incarceration in the Texas Department of

Criminal Justice. See TEX. PENAL CODE ANN. § 30.02(d). By one issue, Vela contends the

trial court erred by adjudicating him guilty and sentencing him without giving him the
opportunity to speak in allocution. We affirm.

                                     I. BACKGROUND

       On December 16, 2020, pursuant to a plea agreement, Vela pleaded guilty to

burglary of a habitation with intent to commit family violence assault impeding breath and

circulation, a first-degree felony. See id. In accordance with the agreement, the trial court

deferred adjudication, placed Vela on community supervision for two years, and ordered

him to have no contact with the complainant Elizabeth Yzaguirre.

       The State filed a motion to revoke on April 15, 2021 and amended its motion on

June 9, 2021. In its amended motion, the State alleged that Vela violated the terms of his

community supervision by: (1) committing the alleged offense of burglary of a habitation

with intent to commit a felony on April 14, 2021, see id. § 30.02(a); (2) committing the

alleged offense of possession of a controlled substance in penalty group 2 less than one

gram on April 14, 2021, see TEX. HEALTH & SAFETY CODE ANN. § 481.116(b); (3) admitting

to the possession of a vape pen with THC; (4) failing to pay costs and fines; (5) failing to

attend a felony victim impact panel; (6) failing to complete community service hours; and

(7) maintaining continuous contact with Yzaguirre.

       At the hearing on the motion to revoke on July 28, 2021, the State withdrew the

first two alleged violations in its motion (the alleged offenses of burglary of a habitation

and possession of a controlled substance on April 14, 2021) but proceeded with the

remaining allegations. Vela pleaded true to the remaining claims.

       The State then called Patricia Newman, Vela’s probation officer, to testify.

Newman stated that the Nueces County Probation Office was recommending revocation


                                             2
of Vela’s community supervision because Vela “continues to have contact with the victim.

He has not completed any programs. He does not show any interest in participating on

probation.” She further testified that the probation department “is concerned for the

victim’s safety and well-being” and that Vela admitted to “having contact with her every

single day.”

       At the conclusion of the evidence, the trial court revoked Vela’s community

supervision and adjudicated him guilty of the underlying offense. The following colloquy

ensued:

       [Court]:     . . . [T]he Court will do what the Court believes is the right thing
                    to do. So at this time, Mr. Vela, having found the allegations
                    to be true[,] I am revoking your deferred adjudication. I am
                    finding you guilty of the underline [sic] offense of burglary of a
                    habitation with intent to commit another felony and I’m
                    assessing a term of 10 years in the Texas Department of
                    Corrections. You will receive credit for any time you’ve spent
                    awaiting disposition of your case. This is not [a] plea
                    agreement. We are adjourned.

       [Vela]:      I’m sorry? You said how many days?

       [Court]:     I said 10 years at the Texas Department of Corrections.

       [Vela]:      You’re sentencing me to 10 years?

       [Court]:     That’s what I did, yes.

       [Counsel]:   Mr. Vela—Your Honor, could I advise him that he has—
                    (inaudible).

       [Court]:     I’m sorry, Mr. Flores, what did you say?

       [Counsel]:   I know he signed his right of appeal, but I'll advise him he has
                    a right to appeal and that I will do that request.

       [Court]:     Yes, sir. Thank you.


                                              3
       Vela appeals.

                       II. STANDARD OF REVIEW AND APPLICABLE LAW

       Allocution refers to the trial court affording a criminal defendant the opportunity to

speak in mitigation of the sentence yet to be imposed. See Norton v. State, 434 S.W.3d

767, 771 (Tex. App.—Houston [14th Dist.] 2014, no pet.); see also Casas v. State, No.

13-21-00213-CR, 2022 WL 551273 (Tex. App.—Corpus Christi–Edinburg Feb. 24, 2022,

no pet. h.) (mem. op., not designated for publication). A defendant’s right to allocution

exists as both a statutory and a common-law right. Vasquez v. State, 605 S.W.3d 734,

739 (Tex. App.—Houston [1st Dist.] 2020, no pet.); see also Ybarra v. State, No. 13-18-

00141-CR, 2019 WL 3819871, at *4 (Tex. App.—Corpus Christi–Edinburg Aug. 15, 2019,

pet. ref’d) (mem. op., not designated for publication). As relevant here, Article 42.07 of

the Texas Code of Criminal Procedure provides that “[b]efore pronouncing sentence, the

defendant shall be asked whether he has anything to say why the sentence should not

be pronounced against him.” TEX. CODE CRIM. PROC. ANN. art. 42.07.

       The defendant must make a “timely request, objection, or motion” to the trial court

and obtain an express or implied ruling to preserve error for appeal, regardless of whether

his allocution claim sounds in statute or common-law. See TEX. R. APP. P. 33.1(a);

Vasquez, 605 S.W.3d at 739; see also Ybarra, 2019 WL 3819871, at *4. A defendant who

fails to do so forfeits his complaint on appeal. See Vasquez, 605 S.W.3d at 739–40

(concluding appellant’s allocution complaint was not preserved where there was no

objection to the trial court’s denial of his opportunity for allocution); see also Ybarra, 2019

WL 3819871, at *4 (same); Casas, 2022 WL 551273, at *2 (same).


                                              4
                                        III. ANALYSIS

       During the revocation hearing, neither Vela nor his counsel timely communicated

the allocution complaint he now raises on appeal. See TEX. R. APP. P. 33.1(a). He did not

speak before sentencing, and did not object after the trial court sentenced him. See id.;

Vasquez, 605 S.W.3d at 739–40 (holding that the allocution issue was unpreserved and

that even if the appellate court found error, appellant was not harmed because “the right

to allocution is not a constitutional right”); see also Gay v. State, No. 13-16-00158-CR,

2017 WL 2705446, at *2 (Tex. App.—Corpus Christi–Edinburg June 22, 2017, no pet.)

(mem. op., not designated for publication) (concluding appellant waived error where he

did not object or request a further opportunity to address the trial court in mitigation of his

sentence).

       “To avoid forfeiting a complaint on appeal, the party must ‘let the trial judge know

what he wants, why he thinks he is entitled to it, and to do so clearly enough for the judge

to understand him at a time when the judge is in the proper position to do something

about it.’” Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (quoting Lankston

v. State, 827 S.W.2d 907, 908–09 (Tex. Crim. App. 1992)). Vela did not do that here. And

although Vela posits that the common-law right to allocution is a constitutional right that

cannot be waived, several appellate courts, including our own, have held otherwise. See

Eisen v. State, 40 S.W.3d 628, 636 (Tex. App.—Waco 2001, pet. ref’d) (“We hold that the

common-law right of allocution did not achieve constitutional status.”); see also Busbee

v. State, No. 13-16-00555-CR, 2017 WL 541133, at *4–5 (Tex. App.—Corpus Christi–

Edinburg Feb. 9, 2017) (mem. op., not designated for publication) (same). Accordingly,


                                              5
we conclude Vela did not preserve this alleged error for our review. See TEX. R. APP.

P. 33.1(a); Vasquez, 605 S.W.3d at 739–40. We overrule his sole issue.

                                     IV. CONCLUSION

       We affirm the trial court’s judgment.


                                                           LETICIA HINOJOSA
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
24th day of March, 2022.




                                               6